internal_revenue_service lot tb ay sin no third party contacts v coniact persona tehepbone umber vo aeferencelo op eb ebo t date nay is08 legend x y z a b x dear sir or madam this refers to your rulings r quest concerning sec_507 b of the internal_revenue_code the code x is exempt under sec_501 c of the code anda private_foundation under a a value of approximately x dollars significant pledges to sec_170 grants which require x a i vi of a number of public_charities described in x has no outstanding to exercise expenditure_responsibility the code x owns marketable assets having x has made several x was incorporated by a cc currently serve as directors of x a has died and his two sons b and y and z were recently formed for providing financial support to organizations exempt under section its sole member c y and z are recognized incorporated z and is a ag exemp b incorporated y and its soie member under sec_501ic the code and are private the code of of is the same purpose as x of page foundations under sec_509 for efficiency of operation it x be equally distributed between and z of anticipated that all be also equally assumed by y and z of the pledges to public_charities made by x is proposed that the assets is furthermore it x has not provided a notification that it intends to terminate its private_foundation_status nor has it ever received a notification that its status as terminated private_foundation has been sec_507 of the code provides that except as the status of provided in sec_507 private_foundation shall be terminated if notifies the secretary in the manner prescribed in the income_tax regulations of organization either pays the tax imposed by sec_507 any porticn not abated under sec_507 under sec_507 its intent to accomplish such termination and the an organization as the organization or the tax is abated or a of sec_507 in the case of transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorgan’ zation a newly created organization the transferee soundat on shall the code provides that no be treated as a sec_507 c of the de organization which terminates its sec_507 tax on eacn ses vate foundation status under sec_1_507-1 of the income_tax regulations the or part of regulations provides that all foundations pursuant to of its private_foundation_status under sec_507 a a transfer described in sec_507 b such transferor foundation will not have terminated its assets to one or more other private a private_foundation transfers the code if sec_1_507-3 of in a significant disposition of assets to one or more the regulations provides that the transferee crganization shall not the case of private_foundations within the meaning of paragraph c section newly created organization this paragraph applies shall be treated as possessing those attributes and characteristics of which are described in subparagraphs paragraph the transferor organization a transferee organization to which be treated as of this of this and a co page sec_1_507-3 i of the regulations provides that a transferee organization to which tris paragraph applies shall succeed to the aggregate tax benefic of the transferor organization sec_1_507-3 of the regulations provides that if or as a or any penalty resulting therefrom private_foundation incurs liability for one or more of imposed under chapter prior to described in sec_507 foundations transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability in any case where transferee_liability applies each result of making a transfer of assets to one or more private a the taxes sec_1_507-3 ii of che regulations provides that the provisions enumerated in subparagraphs a paragraph and in the same manner as they would have applied to the transferor foundation had the transfer described in sec_507 a transferee foundation to the same extent not been effected apply to through g of sec_1_507-3 of the regulations provides in part if that a transfer of assets is described in sec_507 is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization reorganization include any partial_liquidation or any other significant disposition of asset3 to one or more private and adequate foundations other than transfers fer consideration or distributions cut the terms other adjustment organization or of current income full it sec_1_507-3 c of in part that the term significant disposition of assets to one or more private_foundations includes any disposition for the taxable_year of the foundation at the regulations provides fair mar et value of the taxable_year the beginning of or more of the net assets of the sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to section a transfer of assets described in sec_507 b a will not constitute a termination of the transferor’s private_foundation_status under sec_507 nevertheless satisfy the requirements of any pertinent provisions of chapter such transfer must sec_1_507-4 of the regulations provides that private_foundations which make transfers described in sec_507 b rn page are not subject_to the tax imposed under sec_507 c respect to such transfers unless the provisions of sec_507 a become applicable with sec_4940 of the code imposes on a private_foundation its activities a tax equal to with respect to the carrying on of its net_investment_income for of the taxable_year sec_4941 of a tax on each act of self-dealing between a disqualified_person and a private_foundation the code provides for the imposition of section dollar_figure46-1 a of the foundation and similar excise_tax regulations also the regulations provides that purposes of sec_4941 only shall not include any organization which is described in sec_501 a other than an organization described in section the term disqualified_person for the cede prov des in part the undistriputed income of for the a private sec_4942 of imposition of foundation a tax on sec_4942 c of the code provides in part that the term undistributed_income means foundation for any taxable_year distributable_amount for such taxa distributions made before sucn ‘ime amount the with respect to any private cunt by which the eds the qualifying distributable sec_1_507-3 of the vegulations provides that of this paragraph a the distribution except as provided in subparagraph private_foundation is required to meet requirements of sec_4942 makes a sec_507 transfer of such transfer shall itself assets to another private_foundation the extent be counted toward satisfaction of such requirements to the amount transferred meets the requirements of sec_4942 gq for any taxable_year in which it or part of its net all sec_4944 of a tax on imposition of manager if investments are made in such a manner as the carrying out of the foundation’s exempt purposes a private_foundation and a foundation to jeopardize the code provides generally for the sec_4945 of the code imposes a tax on each taxable_expenditure as defined in sec_4945 of foundation the private sec_4945 aa of the ode provides that the term page taxable_expenditure means an amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 b sec_53_4945-6 of the regulations provides that if a private_foundation makes a transfer of assets pursuant to any liquidation merger redemption recapitalization or other the adjustment organization or reorganization to any person transferred assets will not be considered used exclusively for purposes described in sec_170 b unless the assets are transferred to 501l c a a fund or organization described in section other than an organization described in section sec_53_4945-5 of the regulations provides that for rules relating to the extent to which the expenditure and responsibility rules contained in sec_4945 this section apply to transfers of assets described in section e and b a see sec_1_507-3 a h and sec_1_507-3 a of the regulations provides that except as provided in subparagraph of the transferor has disposed of period in which the transferor has no assets the transferee or and respect to any expenditure_responsibility grants made by transferor not apply to its assets during any sec_4945 d the transferor with this paragraph where shall all the h of sec_1 a fi of the regulations provides that net assets co one or its ot of chapter sec_4940 et seq a private_foundation transfers all more private_foundations which are effectively controlled directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation and part ii purposes of chapter subchapter_f such a transferee private_foundation shall be treated as were the transferor appropriate such a transferee private_foundation shall be treated as fair_market_value of to such transferee bears to less encumbrances of transfer it were the transferor in the proportion which the the assets less encumbrances transferred the assets the transferor immediately before the the ccue sec_507 through however where proportionality is the fair_market_value of for of of if if it the proposed transaction involves a significant disposition of assets within the meaning of sec_1_507-3 of requlatio s section o accordingly the proposed transfer 1s described in fe to tax under the code and subject not of the bi a page 199908vu5 x consistent with tne provisions of section and the regulations promulgated thereunder and sec_507 b will not be treated as newly created organizations z will be deemed to possess certain attributes and a pro-rata characteristics of portion of x's aggregate tax_benefit not exceeding the fair_market_value of proposed transfer the transfer of x's exempt under sec_501l c assets to them will constitute a distribution for a charitable purpose and will be not be treated as self-dealing jeopardizing investments or taxable_expenditures within the meaning of sec_4941 including being entitled to in addition and as long as the transferred assets pincite and the time of y and z are the code y and also the of based on the foregoing we rule as requested as follows of of all its assets to the transfer by x y and z a significant disposition of assets to one or the requlations made pursuant will be more private_foundations as described in sec_1_507-3 of adjustment or reors a private assets by described in sec_507 accordingly y and z total assets of for purposes of sections hrough through be indat ion to anotner the code all as transferees of will be treated as if they were x the cod- and will ization the of oo an of of x a transfer of foundation and sections ed qual ficat in section cransfer of a p43 wil i tot it oat othe urganization the code tnat is exempt from federai income_tax under sec_501 a will not result in foundation status pursuant to sec_507 to the time that it files notice of terminate and will not result in the the termination of k's private tax imposed by c its intent to the year of x being subject_to in of the transfer prior and be subject_to the termination_tax xk will not imposed by section s07 c assets as termination under section so07 a the date notice the of of code if it has no intent to accomplish 1s given pursuant to sec_1 a regulations y and z will succeed to the aggregate tax benefits of value of transfer y and z may each pi portionately reduce the amount the assets transferred to them in proportion to fair market rhion sounder sk the net following the pen red the oof x of the n page by the amount if any of x's excess of the code qualifying distributions carryover for prior years as defined under sec_4942 as having received the transferred assets subject_to the proportionate amount of any liability that x may have incurred under chapter extent not satisfied by xx the code y and z will be treated to the of following the transfer x will be liable for the tax imposed by sec_4940 of until the date of the transfer occurred y and z will be liable for the tax imposed under sec_4940 with respect to their respective share 'of assets as the code on assets held after the transfer has the transfer the date of of the provisions of a ii a through g the regulations will apply to and z with respect of to the assets transferred to them from xx the transfer of x’s assets to the newly created of self-dealing entities will not constitute an act under sec_4941 of foundation by the transferee foundations or disqualified_person the code by the transferor by any the transfer of x’s assets to constitute a jeopardizing investment within the meaning of sec_4944 foundation by the transferee foundations or disqualified_person the code by the transferor y and z will not by any of the transfer of x's assets to entities will not constitute taxable_expenditures within the meaning of sec_4945 of will such transfer constitute a grant for which x z will be required to exercise expenditure_responsibility within the meaning of sec_4945 d the code the newly created nor or x's transfer of transferee foundations may in itself be counted toward satisfaction of sec_4942 sec_4942 and to the extent that section it its charitable requirements under in that specific regard if is met by ite assets to all of the x will not be required to comply with the record-keeping requirements of q code with respect to and z for any taxable_year subsequent to the transfer of b of its assets to the taxable the a page year in which the transfer of its assets occurs the proposed assignment vy x of all of outstanding pledges to y and z and the assumption by and z self-dealing under of of those pledges will not constitute an act the code its of the proposed assignment and assumption will violate any of the other chapter excise_tax provisions will not constitute a taxable_expenditure within the meaning of sectior of will such transfer constitute a grant for which x will be required to exercise expenditure_responsibility within the meaning of sec_4945 d of the code the code nor not or the proposed assignment and assumption will not obligate x requirements of sec_4942 respect to the assigned pledges to comply with the record-keeping rb of the code with we are informing your key district of this ruling keep a copy of it in your permanent records please we express or imply no opinion as to the federal tax the transactions under any other provisions of consequences of the codu requested it may not be used or cited by others as precedent this ruling is directed to the organization that the code provides that sec_6110 of it sincerely hope de creseigt- earnest kenneth j acting chief uxempt organizations technical branch
